United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Conway, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq. for the appellant
Office of Solicitor, for the Director

Docket No. 13-1561
Issued: November 22, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 19, 2013 appellant, through his attorney, filed a timely appeal from the June 10,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant has more than a 25 percent impairment of his left lower
extremity, for which he received a schedule award.
FACTUAL HISTORY
On January 8, 2010 appellant, a 52-year-old regular carrier, sustained a traumatic injury
in the performance of duty when he hyperextended his left knee while walking up some snowy

1

5 U.S.C. § 8101 et seq.

steps. OWCP accepted his claim for left knee sprain and, later, for acceleration of preexisting
left knee osteoarthritis.
OWCP authorized a left total knee replacement, which was performed on
January 13, 2011. Dr. Andrew S. Kaye, the Board-certified orthopedic surgeon, saw appellant
on January 24, 2011 and noted 0 to 110 degrees of motion and no instability. On May 18, 2011
Dr. Kaye found a little bit of laxity medially and laterally, “but certainly he has got stability.”
There was no anterior or posterior instability. Dr. Kaye did not feel any give on rotation, but in
full extension appellant had a millimeter or two of give medially and laterally, though it was
equal. Motion was 0 to 120 degrees.
On June 20, 2011 Dr. Kaye noted 0 to 130 degrees of motion. He did not feel any
instability at 0 to 30 degrees of flexion and extension. Dr. Kaye saw no signs of loosening or
abnormality from x-rays obtained that day. He offered much the same findings on August 26
and December 12, 2011.
On September 11, 2012 appellant saw Dr. Richard L. McGough III, a Board-certified
orthopedic surgeon with associate professor status who took over appellant’s care.
Dr. McGough found “a lot of sagittal instability.” Radiographic examination of plain films
showed a perfectly seated knee. Dr. McGough diagnosed flexion instability. On October 11,
2012 he clarified that appellant’s diagnosis was failed knee arthroplasty. Appellant had perfect
alignment of his components, but his knee was too loose in flexion, moving abnormally when he
walked. By “a lot of sagittal motion,” Dr. McGough meant that when he pulled appellant’s knee
forward, it moved to an abnormal degree. “This is one cause of pain and disability in a patient
with a knee that looks perfect on radiographs, and can only be remedied by revision surgery. It
was not tested by [other physicians] as per the notes.”
On December 3, 2012 Dr. McGough found that appellant was “grossly loose in flexion.”
Dr. S. Joshua Szabo, a Board-certified orthopedic surgeon and OWCP second opinion
physician, examined appellant on December 20, 2012. He found the left knee to be well aligned
with motion from 0 to 120 degrees. Anterior drawer did not demonstrate significant excursion.
Dr. Szabo stated: “It is Dr. McGough’s belief that [appellant’s] present symptoms are due to
flexion instability of his present knee arthroplasty however by subjective history and objective
findings, I am unable to support this finding.”
Dr. McGough examined appellant on February 4, 2013. On physical examination he
stated he could sublux appellant’s knee anteriorly at least 12 to 14 millimeters. Dr. McGough
diagnosed mid flexion instability and told appellant that he thought his knee was too loose in
flexion and was causing a lot of his symptoms.
In an April 8, 2013 narrative report, Dr. McGough noted that appellant had complained
of a sensation of instability, and upon evaluation, he felt that appellant did have a substantial
amount of instability in his prosthetic.
“Since that point in time [appellant] has had multiple other evaluations of his
knee, and some of his examiners have been able to find this instability, some have
not. In examining him by sagittal motion I can nearly dislocate his knee, I think
2

that it is substantially loose in flexion. … I noted that many of the secondary
examiners did not choose to perform this exam[ination].”
***
“In my most recent physical examination which was dated [February 4, 2013] I
noted that I could sublux him anteriorly approximately 12 [to] 14 millimeters -this is far looser than one should have, and would produce a knee that has the
anterior pain and instability that he describes as he puts undue tension on his
patellofemoral mechanism.”
In examining appellant’s knee currently, Dr. McGough found to a reasonable degree of
medical certainty that “this is a knee that is too loose in flexion” and would benefit from revision
surgery.
Appellant filed a schedule award claim. He submitted an April 25, 2013 impairment
evaluation from Dr. Michael J. Platto, a Board-certified physiatrist, who related appellant’s
history and complaints. Findings on physical examination included left knee flexion to 113
degrees and extension lacking 8 degrees. It was Dr. Platto’s opinion that under Table 16-3, page
511 of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(6th ed. 2009), the most appropriate classification for appellant’s left total knee replacement was
class 3 or a fair result from his total knee replacement: fair position, mild instability and/or mild
motion deficit. This gave appellant a default impairment rating of 37 percent for his left lower
extremity. Dr. Platto reduced the rating to 31 percent, given appellant’s moderate functional
history and moderate physical examination.
On the issue of preexisting conditions, Dr. Platto noted that appellant did mention left
ankle pain and arthritis. An x-ray on April 26, 2013 showed an ankle joint space interval of
greater than three millimeters. “These mild findings on x-ray would not meet any of the criteria
for receiving an impairment according to Table 16-2, page 506, i.e., there is no evidence of
impingement, full-thickness articular cartilage defect, cystic changes, focal area of avascular
necrosis or ununited osteochondral fracture.” Dr. Platto concluded that appellant’s final
impairment rating remained at 31 percent for the left leg.
On May 8, 2013 Dr. Arnold T. Berman, a Board-certified orthopedic surgeon and OWCP
medical adviser, reviewed the record to determine whether Dr. Platto’s rating was in accordance
with the A.M.A., Guides. He noted that Dr. Kaye, the operating surgeon, found full range of
motion and no instability on December 12, 2011. On the basis of that examination, therefore,
appellant’s total knee replacement fell into class 2, or a good result with good position, stability
and function. Dr. Berman found Dr. Platto’s class 3 rating for a fair result to be incorrect:
“indicating that it was a fair result rather than a good result with fair position, which is incorrect,
mild instability, which according to his treating physician, is incorrect, and mild motion deficit is
also incorrect since it was documented that he had 120 degrees of flexion by his treating
physician.” The medical adviser concluded that appellant had a final impairment rating of 25
percent.

3

On June 10, 2013 OWCP granted appellant a schedule award for a 25 percent impairment
of his left lower extremity.
On appeal appellant’s representative argues two errors. First, the medical adviser used
Dr. Kaye’s out-of-date findings from 2011 instead of Dr. Platto’s more recent findings. He
stated that Dr. Kaye’s later reports documented the deterioration of appellant’s condition.
Second, although it did not appear to change the rating, the medical adviser did not consider
appellant’s preexisting ankle condition.
LEGAL PRECEDENT
The schedule award provisions of FECA2 and the implementing regulations3 set forth the
number of weeks of compensation payable to employees who sustain permanent impairment of a
scheduled member, function or organ of the body. FECA, however, does not specify the manner
in which the percentage of loss shall be determined. The method used in making such a
determination is a matter that rests within the sound discretion of OWCP.4
For consistent results and to ensure equal justice under the law to all claimants, good
administrative practice necessitates the use of a single set of tables so that there may be uniform
standards applicable to all claimants. OWCP has adopted the A.M.A., Guides as the appropriate
standard for evaluating schedule losses.5 As of May 1, 2009, the sixth edition of the A.M.A.,
Guides is used to calculate schedule awards.6
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.7
ANALYSIS
Diagnosis-based impairment is the primary method of evaluating the lower limb.
Impairment is determined first by identifying the relevant diagnosis, then by selecting the class
of the impairment: no objective problem, mild problem, moderate problem, severe problem,
very severe problem approaching total function loss. This provides a default impairment rating,

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

5

20 C.F.R. § 10.404; Ronald R. Kraynak, 53 ECAB 130 (2001).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010).
7

5 U.S.C. § 8123(a).

4

which can be adjusted slightly up or down using grade modifiers or nonkey factors, such as
functional history, physical examination and clinical studies.8
The impairment values for a total knee replacement are found in Table 16-3, page 511 of
the A.M.A., Guides or the Knee Regional Grid. A good result -- good position, stable, functional
-- has a default impairment value of 25 percent. A fair result -- fair position, mild instability
and/or mild motion deficit -- has a default impairment value of 37 percent.
The proper classification of appellant’s left total knee replacement thus depends on how
the medical evidence documents position, stability and motion following the January 13, 2011
surgery. Dr. Berman reviewed the record and relied on the findings of Dr. Kaye, the operating
orthopedic surgeon, who found no instability on December 12, 2011. Nine months later,
Dr. McGough, the treating orthopedic surgeon, found sagittal instability. When he pulled
appellant’s knee forward, a maneuver other physicians did not perform, it moved to an abnormal
degree. On December 3, 2012 Dr. McGough found that appellant’s knee was grossly loose in
flexion.
Dr. Szabo, the orthopedic surgeon and OWCP second opinion physician, examined
appellant on December 20, 2012. He was unable to support Dr. McGough’s findings of flexion
instability. An anterior drawer pull did not demonstrate significant excursion.
Dr. McGough reexamined appellant on February 4, 2013 and found that he could sublux
appellant’s knee anteriorly at least 12 to 14 millimeters. On April 8, 2013 he explained that he
could almost dislocate appellant’s left knee with sagittal motion. Appellant’s prosthetic, he
found, was far looser than one should have and was consistent with appellant’s complaint of
anterior pain and instability.
The Board finds a conflict in medical opinion, pursuant to 5 U.S.C. § 8123(a), between
Dr. McGough and Dr. Szabo on the extent of any instability following appellant’s left total knee
replacement. There is also a conflict between Dr. Platto, appellant’s Board-certified physiatrist,
and Dr. Szabo on the extent of any loss of motion. Consistent with the findings of other
physicians, Dr. Szabo found full range of motion. Dr. Platto, however, found extension lacking
eight degrees. As the extent of any instability and the extent of any motion deficit directly bear
on the proper classification of appellant’s surgical result under Table 16-3 of the A.M.A.,
Guides,9 the Board will set aside OWCP’s June 10, 2013 decision and remand the case for an
impartial medical evaluation to resolve the conflict.
Following such further development of the evidence as may be necessary, OWCP shall
issue a de novo decision on appellant’s schedule award claim.

8

A.M.A., Guides 497 (6th ed. 2009).

9

There is no conflict on the positioning of appellant’s prosthetic, which all agree is good.

5

CONCLUSION
The Board finds that this case is not in posture for decision. Referral to an impartial
medical specialist, pursuant to 5 U.S.C. § 8123(a), is warranted to resolve a conflict on the extent
of any instability and motion deficit in appellant’s left knee.
ORDER
IT IS HEREBY ORDERED THAT the June 10, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: November 22, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

